Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10-15, and 17-20 are pending.
Claims 2, 9, and 16 are cancelled. 
Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are amended
The claims have not been amended.  No claims were added or cancelled. 

Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive.  Applicant argues that Moudy fails to teach, disclose or suggest collecting communication data of the user, during a series of predetermined time periods that each represents a different respective length of time since the user purchased the item wherein the communication data includes audio data that is generated by a microphone of a computing device associated with the user. While quoting paragraph [0111], Applicant argues that Moudy fails to teach "setting a series of predetermined time periods for the item, wherein each time period, of the series of predetermined time periods, represents a different respective length of time since the user purchased the item." Specifically, Applicant argues that “Moudy only generally teaches that feedback from all users can be group by time period.” See page 11 of the Amendment filed January 8, 2021.  That is incorrect. Moudy teaches several types of grouping for feedback, including grouping feedback for a particular item purchased over a period of time, that the system “may identify outlier data and/or specific users, groups, or content that meet criteria” (paragraph [0092]), “may also group feedback relating to individual users” (paragraph [0111]), or “may group feedback relating to individual persons/players (e.g., an aggregation of feedback provided by a specific user, an aggregation of . 
Applicants further argues that Moudy fails to teach, disclose or suggest detecting, by the system, an occurrence of at least one keyword of the list of keywords in the communication data of the time period, wherein the occurrence of at least one keyword of the list of keywords indicates that the user is discussing the purchased item, as recited in the amended claims. This argument has been considered but is moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for the teaching or matter specifically challenged in the argument.

Claim Objections
Claim 19 is objected to because of the following informalities:  the claim has been amended to depend from claim 5, which is a method claim, and also lacks a space between the word claim and the number.  This appear to be a typographical error, and will be interpreted for the sake of prosecution as depending from claim 15.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0300135 to Moudy et al. in view of U.S. Patent Application Publication. No. 2017/0046753 to Dupree, IV.
With regards to claims 1, 8, and 15, Moudy et al. teaches: 
recognizing, by a system comprising one or more processors, that a user purchased an item (paragraph [0111], “In other examples, a feedback analytics server 610 associated with an online product sales or online media distribution system may group feedback relating to individual products or media (e.g., an aggregation of feedback provided by all purchasers of a specific products or viewer/listener of a specific media content item), or relating to groups of products or media (e.g., an aggregation of feedback provided by all purchasers of a product within a specific product line or type from a manufacturer, or viewer/listener of any of a specified group of media content items).”); 
after recognizing that the user purchased the item, generating, by the system, a list of keywords associated with the item for recognizing when the user is passively providing feedback regarding the item (paragraph [0106], “Such sentiment NLP neural network 660 may be trained to determine user sentiment from text, for example, based on identified keywords, wording, phrases, punctuation, and the like. In some examples, a numeric raw sentiment score (e.g., between 0 and 10, between −1 and 1, etc.) may be determined for each individual content feedback data.”); 

for each time period in the series of predetermined time periods: collecting, by the system, communication data of the user that is generated during the time period(paragraph [0111], “In other examples, a feedback analytics server 610 associated with an online product sales or online media distribution system may group feedback relating to individual products or media (e.g., an aggregation of feedback provided by all purchasers of a specific products or viewer/listener of a specific media content item), or relating to groups of products or media (e.g., an aggregation of feedback provided by all purchasers of a product within a specific product line or type from a manufacturer, or viewer/listener of any of a specified group of media content items). … Potential groupings also may 
detecting, by the system, an occurrence of at least one keyword of the list of keywords in the communication data of the time period (paragraph [0107], “Although a trained sentiment NLP neural network 660 is shown in FIG. 6, it should be understood that other techniques may be used for determining raw sentiment scores from content feedback in other implementations. For example, other NLP engines may be implemented to analyze text-based user input and determine sentiment scores based on emotion keywords, phrasing, use of punctuation, use of capitalization, use of emoticons, use of repetition, length of text, spelling or grammar errors (indicating annoyance or haste), and the like.”; paragraph [0111], “Potential groupings also may include various combinations of these grouping criteria and/or may be further grouped or filtered based on the feedback properties and metadata (e.g., an aggregation of all feedback provided by all users from a specific geographic region relating to a specific product line, an aggregation of all feedback provided by all users for a specific media content item in a specific time period, etc.).”); 
in response to detecting an occurrence of at least one keyword, performing, by the system, sentiment analysis on at least one portion of the communication data of the time period (paragraph [0107], “Although a trained sentiment NLP neural network 660 is shown in FIG. 6, it should be 
generating or updating, by the system, a review of the item (paragraph [0114], “In some embodiments, the calculation of a sentiment score for a aggregation of content feedback data in step 804 may be a multi-step mathematical process including (a) calculating the mean of the individual raw sentiment scores for the feedback data within the aggregation, (b) calculating a Z-score for the feedback aggregation, (c) calculating a stanine score for the aggregation, and (d) calculating an overall sentiment score for the aggregation.””), wherein generating or updating the review of the item includes: 
generating, by the system, a rating score for the time period based on the sentiment analysis (paragraph [0107], “For example, a sentiment scoring engine 660 may use 
generating or updating, by the system, an overall rating score for the series of predetermined time periods based on the rating score of the time period (paragraph [0110], “Grouping the individual content feedback data into aggregations in step 803 may also include grouping by time and date, and grouping feedback by the CDN(s) 100 from which the feedback originated.”; paragraph [0114], “In some embodiments, the calculation of a sentiment score for a aggregation of content feedback data in step 804 may be a multi-step mathematical process including (a) calculating the mean of the individual raw sentiment scores for the feedback data within the aggregation, (b) calculating a Z-score for the feedback aggregation, (c) calculating a stanine score for the aggregation, and (d) calculating an overall sentiment score for the aggregation.”).
Moudy et al. teaches analyzing audio data, using keywords, and grouping feedback by a specific content item (paragraphs [0103], [0106], [0110]), but fails to explicitly teach the occurrence of at least one keyword of the list of keywords indicates that the user is discussing the purchased item.  However, Dupree, IV. teaches: the occurrence of at least one keyword of the list of keywords indicates that the user is discussing the purchased item (claim 5, “process the feedback to identify a first keyword that describes the opinion, of the user, in connection with the product, the service, or 
This part of Dupree, IV is applicable to the system of Moudy et al. as they both share characteristics and capabilities, namely, they are directed to processing feedback data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moudy et al. to include the keywords indicating that the user is discussing the purchased item as taught by Dupree, IV. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moudy et al. in order to identify data relevant to particular products without requiring cumbersome individual processes by a user (see paragraph [0002] of Dupree, IV).
	

With regards to claims 3, 10, and 17, Moudy et al. teaches wherein collecting communication data of the user that is generated during the time period comprises: obtaining the audio data that is generated by the microphone during the period of time (paragraph [0077], “Input devices 530 may 
extracting text from the obtained audio data by transcribing the audio data (paragraph [0137], “In some embodiments, the audio feedback analyzer 1030 may analyze the voice/audio data to determine the specific words spoken by the user(s) within the feedback data. If the words spoken by the users can be determined from the audio data, then the audio feedback analyzer 1030 may use the words to perform the sentiment analysis. Alternatively or additionally, the audio feedback analyzer 1030 may transmit the spoken words to a text feedback analyzer 1020, along with time data, conversation data, speaker data, context data, etc., so that the text feedback analyzer 1020 may determine various sentiment types and scores as described above.”).


performing sentiment analysis on at least one portion of the communication data of the time period includes performing sentiment analysis on at least one portion of the extracted text (paragraph [0137], “In some embodiments, the audio feedback analyzer 1030 may analyze the voice/audio data to determine the specific words spoken by the user(s) within the feedback data. If the words spoken by the users can be determined from the audio data, then the audio feedback analyzer 1030 may use the words to perform the sentiment analysis. Alternatively or additionally, the audio feedback analyzer 1030 may transmit the spoken words to a text feedback analyzer 1020, along with time data, conversation data, speaker data, context data, etc., so that the text feedback analyzer 1020 may determine various sentiment types and scores as described above.”).

With regards to claims 5, 12, and 19, Moudy et al. teaches: 
comparing audio data of the at least one portion with a voiceprint of the user to verify that the audio data of the at least one portion originates from the user (paragraph [0135], “In some embodiments, voice data may be identified and isolated from other non-voice data in order to better analyze the sentiment associated with the voice feedback data. Further, when multiple voices are contained within the same voice/audio feedback data (e.g., a two person conversation, or multi-person chat or discussion, etc.), the audio feedback analyzer 1030 may isolate individual user voices for separate sentiment analyses.”), 
wherein the sentiment analysis is performed on the at least one portion only if the audio data of the at least one portion is verified to originate from the user (paragraph [0135], “Further, when multiple voices are contained within the same voice/audio feedback data (e.g., a two person conversation, or multi-person chat or discussion, etc.), the audio feedback analyzer 1030 may isolate individual user voices for separate sentiment analyses. For each individual voice pattern isolated .

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0300135 to Moudy et al. in view of U.S. Patent Application Publication. No. 2017/0046753 to Dupree, IV as applied to claims 1 and 8 above, and further in view of U.S. Patent Application Publication No. 2018/0189691 to Oehrle et al.
With regards to claims 6 and 13, Moudy et al. teaches keyword or phrase scoring systems may assign a range of numeric values to input text data corresponding to positive, negative, or neutral sentiment (paragraph [0002]) and Dupree, IV discusses determining neutral feedback (paragraph [0037] and [0050]), but fails to explicitly teach generating a neutral review in response to failing to detect an occurrence of at least one keyword. However, Oehrle et al. teaches:

wherein the neutral review is generated without performing sentiment analysis on the communication data of the time period (paragraphs [0161]-[0166], “As an aggregate sentiment [1305] that is associated with one or more subgroups of insiders [270]. This can be indirect; for example if few or no members [290] of a given demographic type [12060] even mention a particular topic [1300], some embodiments might choose to associate a neutral sentiment [1305] with that topic [1450].”
This part of Oehrle et al. is applicable to the system of Moudy et al. as modified by Dupree, IV as they both share characteristics and capabilities, namely, they are directed to analyzing and categorizing reviews. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of review aggregation and scoring as disclosed by Moudy et al. as modified by Dupree, IV to include the neutral review determinations in the absence of keywords as taught by Oehrle et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moudy et al. as modified by Dupree, IV in order to more accurately determine comment sentiments (see the paragraph [0167] of Oehrle et al.).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0300135 to Moudy et al. in view of U.S. Patent Application  as applied to claims 1 and 8 above, and further in view of U.S. Patent Application Publication No. 2005/0033771to Schmitter et al.
With regards to claims 7, 14, and 20, Moudy et al. discusses weighting different sentiment scores, but does not explicitly teach a weighted average score as recited in the claims.  However, Schmitter et al. teaches: 
generating or updating an overall rating score includes calculating a weighted average score based on the rating score of the time period and any rating scores that were generated for any previous time periods of the series of predetermined time periods (paragraph [0054], “At 616, a cumulative relevance score is calculated for each keyword in the score log. This cumulative relevance score takes into account the user's previous browses. The calculation of the cumulative relevance score preferably weights more recent keyword scores more heavily than older keyword scores. The cumulative relevance score can be calculated in many ways. In one embodiment, a cumulative relevance score for a given keyword is calculated according to the following formula.”), 
wherein the time period is assigned a higher weight as compared to weights of the previous time periods of the series of time periods (paragraph [0054], “The calculation of the cumulative relevance score preferably weights more recent keyword scores more heavily than older keyword scores. The cumulative relevance score can be calculated in many ways. In one embodiment, a cumulative relevance score for a given keyword is calculated according to the following formula.”).
This part of Schmitter et al. is applicable to the system of Moudy et al. as modified by Dupree, IV as they both share characteristics and capabilities, namely, they are directed to scoring keywords from communications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sentiment analysis system as disclosed by Moudy et al. as modified by Dupree, IV to include the weighted relevance score as taught by Schmitter et al. One of ordinary skill in the art before the effective filing date of the .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2014/0337131 to Edara discusses keyword determinations from voice data in association with a trigger word associated with a product. 
U.S. Patent No. 7870135 to Cheung discusses associating certain words or tags with a particular item based on an analysis of the terms. 
“Collaborative Filtering for Implicit Feedback Datasets” by Hu et al. discusses processing implicit feedback to determine preferences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./
Examiner, Art Unit 3629 
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624